           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :    CR. NO. 1:16-CR-214
                                           :
            v.                             :    (Chief Judge Conner)
                                           :
MOHAMMED RIZK,                             :
      Defendant.                           :

                     FINAL ORDER OF FORFEITURE

     Upon the proceedings had heretofore and the Motion of the United

States of America, the Court finds:

     A Preliminary Order of Forfeiture was entered on January 24,

2018, ordering the defendant to forfeit:

            a. $123,256.65 in United States Currency that the defendant

                 personally obtained through wire fraud in violation of

                 18 U.S.C. § 1343 and theft of public money in violation of

                 18 U.S.C. § 641.

     Because the defendant dissipated the above-described proceeds

derived from his criminal violations, the United States may seek, as a

substitute asset pursuant to 21 U.S.C. § 853(p), forfeiture of any of the

defendant’s property up to the value of $123,256.65 in United States

Currency.
     Pursuant to Rule 32.2(b)(6)(C) & (c)(1), since the United States

only seeks forfeiture of the proceeds of the crimes, service and

publishing of the Preliminary Order of Forfeiture were not required.

    NOW, THEREFORE, upon motion of the United States of America

for Final Order of Forfeiture, it is hereby ORDERED that:

                 (1)   forfeiture of the defendant’s interest in the above

                       proceeds has become final, made part of the

                       sentence, and included in the judgment;

                 (2)   The United States is entitled to its costs herein;

                 (3)   The United States District Court shall retain

                       jurisdiction in the case for the purpose of

                       enforcing this Order; and

                 (4)   The Clerk is hereby directed to send attested

                       copies of this Order to all counsel of record.



                       Dated this 20th day of November, 2018.


                       /s/ Christopher C. Conner
                       CHRISTOPHER C. CONNER
                       CHIEF JUDGE



                                     2
